Citation Nr: 0419889	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  98-05 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1956 to December 
1958.  The veteran died in March 1997.  The appellant is his 
widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 1997, a 
statement of the case was issued in November 1997 and a 
substantive appeal was received in April 1998.  The appellant 
and her daughter testified at an RO hearing in March 1999.  
The appellant failed to report to a Board hearing scheduled 
for April 2004.  Therefore, the hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Preliminary review of the claims file reveals that the 
appellant has not been afforded clear notice of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Implementing 
regulations have also been implemented.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The Court has made it clear that failure to adequately show 
compliance with VCAA notice requirements is remandable error.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003).  In the recent past, the Board had 
been attempting to remedy any VCAA notice deficiency by 
sending a VCAA letter to the appellant pursuant to 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, while the Board regrets further delay, the 
case must be returned to the RO for VCAA notice compliance. 

The Board also notes a September 2003 written communication 
from the appellant in which she appears to be requesting 
copies of certain records.  This matter should also be 
clarified by the RO in view of the need to return the case 
for VCAA notice. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
appellant is expected to provide, and (d) 
the need for the appellant to submit any 
and all evidence in her possession that 
she believes is relevant to her claim.  

2.  The RO should also contact the 
appellant and clarify her September 2003 
written communication and take 
appropriate action to furnish her with 
any identified records.  

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If 
necessary, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




